Case 0:19-cv-62194-MGC Document 14 Entered on FLSD Docket 12/12/2019 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                            Case No. 19-62194-Civ-COOKE/HUNT

   YAZAN SALEH,

          Plaintiff,

   vs.

   CHASE BANK USA, N.A.,

         Defendant.
   ________________________/
          ORDER SETTING CIVIL TRIAL DATE AND PRETRIAL DEADLINES
          Pursuant to Local Rule 16.1 and the Court’s internal operating procedures, it is
   hereby ORDERED as follows:
          1.      Trial Date and Calendar Call. This case is set for trial on the Court’s two-
   week trial period commencing Monday, September 14, 2020, at 9:30 a.m., before the
   undersigned United States District Judge at the Wilkie D. Ferguson, Jr. United States
   Courthouse, Courtroom 11-2, 400 North Miami Avenue, Miami, Florida 33128. Calendar
   Call will be held on Wednesday, September 9, 2020, at 3:00 p.m., at the same location.
   The case will be assigned to the expedited case management track.
          2.      Pretrial Conference. No Pretrial Conference will be held in this action,
   unless the Court determines that a pretrial conference is necessary.        Should a pretrial
   conference be set, the compliance deadlines as set forth in the remainder of this Order will
   remain unaltered.
          3.      Pretrial Deadlines. The pretrial deadlines are as follows:

   December 20, 2019        Defendant’s response to Plaintiff ’s Statement of Claim

   January 13, 2020         Joinder of parties and claims, and amendment of pleadings.

   January 27, 2020         Parties must furnish opposing counsel with a written list containing
                            the names and addresses of all fact witnesses intended to be called
                            at trial and only those witnesses listed will be permitted to testify
                            unless good cause is shown and there is no prejudice to opposing
                            party. The parties are under a continuing obligation to supplement
                            discovery responses within ten days of receipt or other notice of
Case 0:19-cv-62194-MGC Document 14 Entered on FLSD Docket 12/12/2019 Page 2 of 11



                       new or revised information.

   April 27, 2020      All fact discovery must be completed.

   April 27, 2020      Plaintiff must furnish expert witness list to the Defendant, along
                       with the summaries/reports required by Fed. R. Civ. P. 26(a)(2),
                       and only those expert witnesses will be permitted to testify. Within
                       the 14-day period thereafter, Plaintiff must make its experts
                       available for deposition by Defendant.

   May 12, 2020        All dispositive pretrial motions and memoranda of law must be
                       filed.

   May 27, 2020        Defendant must furnish expert witness list to the Plaintiff along
                       with the summaries/reports required by Fed. R. Civ. P. 26(a)(2),
                       and only those expert witnesses will be permitted to testify. Within
                       the 14-day period thereafter, Defendant must make its experts
                       available for deposition by Plaintiff.

   June 12, 2020       Mediation must be completed. The Court has appended the Order
                       of Referral to Mediation to this Order.

   July 13, 2020       All expert discovery must be completed.

   July 27, 2020       All Daubert motions and accompanying memoranda of law must
                       be filed.

   August 12, 2020     (a) A Joint Pretrial Stipulation must be filed. The stipulation must
                       conform to Local Rule 16.1(e) and include a joint, neutral
                       summary of the claims and defenses in the case, not to exceed one
                       short paragraph per litigant claim, to be read as an introduction for
                       voir dire examination. The Court will not accept unilateral pretrial
                       stipulations, and will strike sua sponte any such submissions.
                       Should any of the parties fail to cooperate in the preparation of the
                       joint pretrial stipulation, all other parties must file a certification
                       with the Court stating the circumstances. On receipt of such
                       certification, the Court will issue an order requiring the non-
                       cooperating party or parties to show cause why such party or
                       parties (and their respective attorneys) have failed to comply with
                       the Court’s order. A copy of the joint pretrial stipulation must be
                       emailed to Cooke@flsd.uscourts.gov, in MS Word, format at the
                       time of filing; and

                       (b) A Joint Summary of the Parties’ Motion(s) In Limine must be
                       separately filed. The joint summary must contain a cover page
                       providing the style of the case and an index of the motion(s) in
                       limine. For each evidentiary issue, the joint summary must include:
Case 0:19-cv-62194-MGC Document 14 Entered on FLSD Docket 12/12/2019 Page 3 of 11



                             a one-page argument identifying the evidence sought to be
                             excluded or included at trial and citing legal authority supporting
                             exclusion or inclusion; and a one page response to the argument
                             citing legal authority in support of admission or exclusion of the
                             disputed evidence. The parties must work together to prepare the
                             joint summary, and are encouraged to resolve evidentiary issues
                             through stipulation. Motions in limine will not be accepted in any
                             other form.

   August 27, 2020           (a) Final proposed jury instructions and verdict form must filed. 1
                             The parties must submit a SINGLE, JOINT set of proposed jury
                             instructions and verdict form, though the parties need not agree on
                             the proposed language of each or any instruction or question on
                             the verdict form. Where the parties do agree on a proposed
                             instruction or question, that instruction or question must be set
                             forth in Calisto MT 14-point typeface. Instructions and questions
                             proposed only by the plaintiff(s) to which the defendant(s) object
                             must be italicized. Instructions and questions proposed only the
                             defendant(s) to which the plaintiff(s) object must be bold-faced.
                             Each jury instruction must be typed on a separate sheet and must
                             be supported by citations of authority. Each disputed jury
                             instruction must also state the basis for the objection(s) at the
                             bottom of the sheet, before the citations of authority. In preparing
                             their requested jury instructions, the parties may utilize as a guide
                             the Pattern Jury Instructions for Civil Cases approved by the
                             United States Eleventh Circuit, including the Directions to Counsel
                             contained therein. A copy of the proposed jury instructions and
                             verdict form must be emailed to Cooke@flsd.uscourts.gov, in MS
                             Word format, at the time of filing;

                             (b) A trial witness list indicating each witness who will testify at
                             trial, a one sentence synopsis of the testimony, and in consultation
                             with opposing counsel, indicate the amount of time needed for
                             direct and cross examination;

                             (c) A list of witnesses with some identifying information (address
                             or place of employment) to provide to jury; and

                             (d) Proposed voir dire questions specific to the case (general voir dire
                             questions should not be included).

                             (e) Any proposed deposition designations, cross-designations, and
                             objections therein. Parties must submit their designations in one
                             table, with columns listing the witnesses’ names, the deposition

   1      If this action is to be set for a bench trial the Parties are directed to submit proposed
   findings of fact and conclusions of law in lieu of proposed jury instructions.
Case 0:19-cv-62194-MGC Document 14 Entered on FLSD Docket 12/12/2019 Page 4 of 11



                             dates, the proposed designations by page and line, and any
                             objections using the codes listed in Local Rule 16.1(e)(9).

          4.      Trial Instructions. All exhibits must be pre-marked. The Plaintiff ’s exhibits
   must be marked numerically preceded by the letter “P.” Defendant’s exhibits must be
   marked numerically preceded by the letter “D.” For example, Plaintiff ’s exhibit will be
   marked P-1, P-2, P-3 etc. Likewise, Defendant’s exhibit will be marked D-1, D-2, D-3 etc. A
   typewritten exhibit list setting forth the number and letter, and description of each exhibit
   must be submitted at the time of trial. The parties must submit said exhibit list on Form AO
   187, which is available from the Clerk’s office.
          5.      Motions for Extensions and Continuance. Barring the most compelling
   circumstances, the Court will not grant any motions for extensions of time or a
   continuance. A motion for continuance will not stay the requirement for the filing of a
   Pretrial Stipulation and, unless an emergency arises, a motion for continuance will not be
   considered if not filed at least 14 days prior to the date on which the trial calendar is
   scheduled to commence.
          6.      Formatting. In addition to complying with Local Rule 5.1, any motion and
   accompanying memorandum of law must not exceed a combined length of 20 pages, all non-
   dispositive motions must be accompanied by a proposed order, and all motions, memoranda of
   law, proposed orders, and other documents created for the Court’s review must be uploaded
   from a PDF document created within MS Word (and not from a scanned PDF document).
   Finally, motions, memoranda of law, proposed orders, and other documents created for the
   Court’s review must adhere to the following specifications:
          a.      12 pt. Calisto MT font;
          b.      One inch margins on all sides;
          c.      1/2 inch tab setting;
          d.      1.5 Line Spacing;
          e.      Full Justified;
          f.      Conforming to the exemplar order attached to this Order;
          g.      Filed electronically with the corresponding motion; and
          h.      In the case of proposed orders, e-mailed as a Microsoft Word (.doc)
Case 0:19-cv-62194-MGC Document 14 Entered on FLSD Docket 12/12/2019 Page 5 of 11



   document to cooke@flsd.uscourts.gov. The subject line of the e-mail must include: (i) case
   number, (ii) case name, and (iii) docket entry number of the corresponding motion. Failure
   to comply with these requirements may result in the motion being denied without prejudice.
          7.     Settlement. If this case is settled, counsel are directed to inform the Court
   promptly by calling Chambers and submitting an appropriate motion for settlement
   approval and conditional stipulation of dismissal, according to Federal Rule of Civil
   Procedure 41(a)(1), within ten days of notification of settlement to the Court as set forth in
   Paragraph 10. The case will remain on the trial calendar until the Court enters an order
   dismissing the action.
          8.     Non-Compliance. Non-compliance with any provision of this Order may
   subject the offending party to sanctions, including dismissal of claims or striking of
   defenses. It is the duty of all counsel to enforce the timetable set forth herein to insure an
   expeditious resolution of this cause.
          9.     Resolution without the Court. Should the matter be settled or otherwise
   resolved between the Parties, a notice indicating the same must be filed immediately.
          10.    Election to Magistrate Judge Jurisdiction. Within 30 days from the date of
   this Order, the parties must jointly complete and file with the Court the Election to
   Jurisdiction By a United States Magistrate Judge for Final Disposition of Motions Form
   appended to this Order. The Court will not accept unilateral submissions in this regard;
   thus, a “Yes” should be checked only if all parties agree. If the parties consent to a full
   disposition of the case by the Magistrate Judge, including trial and entry of final judgment,
   the parties must jointly file the election form appended to this Order.
   DONE and ORDERED in chambers, at Miami, Florida, this 12th day of December 2019.




   Copies furnished to:
   Patrick M. Hunt, U.S. Magistrate Judge
   Counsel of record
Case 0:19-cv-62194-MGC Document 14 Entered on FLSD Docket 12/12/2019 Page 6 of 11



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                            Case No. 19-62194-Civ-COOKE/HUNT

   YAZAN SALEH,

          Plaintiff,

   vs.

   CHASE BANK USA, N.A.,

         Defendant.
   ________________________/
                  ELECTION TO JURISDICTION BY A UNITED STATES
               MAGISTRATE JUDGE FOR FINAL DISPOSITION OF MOTIONS
          In accordance with the provisions of 28 U.S.C. § 636(c), the undersigned parties to
   the above-captioned civil matter hereby jointly and voluntarily elect to have a United States
   Magistrate Judge decide the following motions and issue a final order or judgment with
   respect thereto:
          1.      Motions for Costs                  Yes _____     No _____
          2.      Motions for Attorney’s Fees        Yes _____     No _____
          3.      Motions for Sanctions              Yes _____     No _____
          ____________         ________________________________________
          (Date)               (Signature-Plaintiff ’s Counsel)

          _____________        ________________________________________
          (Date)               (Signature-Plaintiff ’s Counsel)

          __________           ________________________________________
          (Date)               (Signature-Defendant’s Counsel)
Case 0:19-cv-62194-MGC Document 14 Entered on FLSD Docket 12/12/2019 Page 7 of 11



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                            Case No. 19-62194-Civ-COOKE/HUNT

   YAZAN SALEH,

          Plaintiff,

   vs.

   CHASE BANK USA, N.A.,

         Defendant.
   ________________________/
                             ELECTION TO JURISDICTION BY A
                       UNITED STATES MAGISTRATE JUDGE FOR TRIAL
          In accordance with the provisions of 28 U.S.C. § 636(c), the undersigned parties to
   the above-captioned civil matter hereby jointly and voluntarily elect to have a United States
   Magistrate Judge conduct any and all further proceedings in the case, including TRIAL, and
   entry of final judgment with respect thereto.

          ___________                  _________________________________
          (Date)                       (Signature-Plaintiff ’s Counsel)

          ___________                  _________________________________
          (Date)                       (Signature-Plaintiff ’s Counsel)


          ___________                  _________________________________
          (Date)                       (Signature-Defendant’s Counsel)

          ___________                  _________________________________
          (Date)                       (Signature-Defendant’s Counsel)
Case 0:19-cv-62194-MGC Document 14 Entered on FLSD Docket 12/12/2019 Page 8 of 11



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                             Case No. 19-62194-Civ-COOKE/HUNT

   YAZAN SALEH,

            Plaintiff,

   vs.

   CHASE BANK USA, N.A.,

         Defendant.
   ________________________/
                                        TITLE OF ORDER
            THIS MATTER is before the Court upon [Plaintiff/Defendant, insert name(s),]
   Motion for..., [DE (insert docket entry number)], filed [insert date].
            The Court, having reviewed the Motion and being advised fully in the premises,
   hereby
            ORDERS and ADJUDGES as follows:
            [Insert text of proposed judgment and order.]
            DONE and ORDERED in chambers, at Miami, Florida, this           day of [insert
   month], 2012.



                                                     ___________________________________
                                                     MARCIA G. COOKE
                                                     UNITED STATES DISTRICT JUDGE


   Copies furnished to:
   Patrick M. Hunt, U.S. Magistrate Judge
   Counsel of record
Case 0:19-cv-62194-MGC Document 14 Entered on FLSD Docket 12/12/2019 Page 9 of 11



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            Case No. 19-62194-Civ-COOKE/HUNT

   YAZAN SALEH,

          Plaintiff,

   vs.

   CHASE BANK USA, N.A.,

         Defendant.
   ______________________________________/
                          ORDER OF REFERRAL TO MEDIATION
            Trial having been set in this matter for the two-week period commencing September
   14, 2020, under Federal Rule of Civil Procedure 16 and Southern District Local Rule 16.2,
   it is hereby

          ORDERED and ADJUDGED as follows:

         l.     All parties are required to participate in mediation. The mediation must be
   completed by June 12, 2020.

           2.     Plaintiff ’s counsel, or another attorney agreed upon by all counsel of record
   and any unrepresented parties, will be responsible for scheduling the mediation conference.
   The parties are encouraged to avail themselves of the services of any mediator on the List of
   Certified mediators, maintained in the office of the Clerk of this Court, but may select any
   other mediator. The parties must agree upon a mediator within 15 days from the date of
   this Order and notify the Court. If there is no agreement, Plaintiff ’s counsel must promptly
   notify the Clerk in writing and the Clerk will designate a mediator from the List of Certified
   Mediators, which designation will be made on a blind rotation basis.

          3.     The parties must agree on a place, date, and time for mediation convenient to
   the mediator, counsel of record, and any unrepresented parties. The Plaintiff ’s attorney
   must complete the attached proposed Order Scheduling Mediation and submit it to the
   Court no later than 30 days before the mediation.
          4.     The appearance of counsel and each party, or a representative of each party
   with full authority to enter into a full and complete compromise and settlement, is
   mandatory. If insurance is involved, an adjuster with authority up to the policy limits or the
   most recent demand, whichever is lower, must attend.
          5.     All discussions, representations, and statements made at the mediation
   conference will be confidential and privileged.
Case 0:19-cv-62194-MGC Document 14 Entered on FLSD Docket 12/12/2019 Page 10 of 11



          6.     At least ten days prior to the mediation date, all parties must present to the
   mediator a brief written summary of the case identifying issues to be resolved. Copies of
   these summaries must be served on all other parties.

          7.     The Court may impose sanctions against parties and/or counsel who do not
   comply with the attendance or settlement authority requirements herein or who otherwise
   violate the terms of this Order. The mediator must report non-attendance and may
   recommend imposition of sanctions by the Court for non-attendance.

           8.    The mediator will be compensated in accordance with the standing order of
   the Court entered pursuant to Rule 16.2(b)(7), or on such basis as may be agreed to in
   writing by the parties and the mediator selected by the parties. The parties will share the
   cost of mediation equally unless otherwise ordered by the Court.

           9.    If a full or partial settlement is reached in this case, counsel must promptly
   notify the Court of the settlement in accordance with Local Rule 16.2(f), by the filing of a
   notice of settlement signed by counsel of record within ten (10) days of the mediation
   conference. Thereafter the parties must forthwith submit an appropriate pleading
   concluding the case.

          10.      Within five days following the mediation conference, the mediator must file a
   Mediation Report indicating whether all required parties were present. The report must also
   indicate whether the case settlement (in full or in part), was continued with the consent of
   the parties, or whether the mediator declared an impasse.

           11.   If mediation is not conducted, sanctions may be imposed.

           DONE and ORDERED in chambers at Miami, Florida, this 12th day of December
   2019.




   Copies furnished to:
   Patrick M. Hunt, U.S. Magistrate Judge
   Counsel of record
Case 0:19-cv-62194-MGC Document 14 Entered on FLSD Docket 12/12/2019 Page 11 of 11



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                          Case No. 19-62194-Civ-COOKE/HUNT

   YAZAN SALEH,

          Plaintiff,

   vs.

   CHASE BANK USA, N.A.,

         Defendant.
   ______________________________________/
                          ORDER SCHEDULING MEDIATION

          The mediation conference in this matter must be held with __________________ on

   _______________, 20___, at _______ .m. at __________________________________

   _________________________________, Florida.

          ENTERED this _____ day of _______________ 2018.




                                                 _______________________________
                                                 MARCIA G. COOKE
                                                 UNITED STATES DISTRICT JUDGE

   Copies furnished to:
